Citation Nr: 1446237	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  95-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the right shoulder, claimed to result from treatment received at a
Department of Veterans Affairs medical facility in April 1993.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel
INTRODUCTION

The Veteran had active service from December 1972 to December 1976.

This appeal to the Board of Veterans' Appeals (Board) arises from a February 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for status post open reduction and internal fixation, right acromioclavicular separation (right shoulder disability).  

In June 1997, December 1998, and January 2001, the Board remanded this case for development action.

In February 1997, the Veteran testified at a hearing before a Veterans Law Judge, and in May 2000 he testified at a second hearing before a different Veterans Law Judge.  By regulation, a Veterans Law Judge who presides at a hearing must participate in the decision of the Board in the case.  38 U.S.C.A. § 7107(c) (West 2002).  Consequently, this appeal was to be decided by a panel of three Veterans Law Judges, as the law specifies that any panel of judges must be in multiples of three.  38 U.S.C.A. § 7102 (West 2002).

A decision by a panel of three Veterans Law Judges dated in December 2003 denied the claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2005, the Court, upon a joint motion by the Secretary of Veterans Affairs and the Veteran-appellant, vacated the Board's December 2003 decision and remanded the matter for further proceedings.

In August 2005, the Board remanded this case for procedural reasons.  In December 2006, the Board issued another decision denying the claim on appeal.  The Veteran appealed the Board's December 2006 decision to the Court.  In a December 2009 memorandum decision, the Court affirmed that portion of the Board's December 2006 decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical spine condition, claimed to result from treatment received at a VA medical facility in April 1993.  However, the Court vacated and remanded that portion of the December 2006 Board decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disability, claimed to result from treatment received at a VA medical facility in April 1993, because of a failure by the Board to comply with an order set forth in a previous remand.  

The case was once again returned to the Board, and the Board, in turn, remanded the matter back to the Agency of Original Jurisdiction (AOJ) for additional development of the record in February 2011.  The February 2011 remand was signed by a panel of three Veterans Law Judges, including the Judge who presided over the personal hearing in February 1997 and the Judge who presided over the personal hearing in May 2000.  

After the February 2011 remand, the Court held, in Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), that under 38 C.F.R. § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, that claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  

A letter was sent to the Veteran in May 2012 offering him the opportunity to testify at a hearing before a third judge who would participate in the panel decision.  In correspondence received at the AOJ in June 2012, the Veteran's attorney indicated the Veteran's desire to appear at a third Board hearing, either in person, or via video conference, whichever was expected to be sooner.  As a result, the Board again remanded this matter in July 2012 so that the requested hearing could be scheduled.  The appeal has now been returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

In its July 2012 remand, the Board instructed that the Veteran should be scheduled for a hearing before a member of the Board, either in person at the RO or via videoconference.  The Veteran has not been scheduled for the hearing he requested.  

Of note, both of the Veterans Law Judges who held hearings with the Veteran have left the Board.  As a result, a panel decision is no longer necessary in this case.  However, the Veteran has requested a hearing with the Veterans Law Judge who will decide his case and has not been afforded that opportunity.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or videoconference hearing, whichever is available first, at the Montgomery, Alabama RO in accordance with the usual procedures.  The Veteran and his attorney should be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



